Citation Nr: 1208636	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  05-34 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a psychophysiologic gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to May 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  

This matter was previously before the Board in December 2010 and was remanded for further development.  Following completion of the requested action, a January 2012 supplemental statement of the case determination denied the issue set forth on the cover page of this decision.  It has now returned to the Board for further appellate consideration.  VA has substantially complied with the December 2010 remand.  

The previously remanded issue of entitlement to service connection for an acquired psychiatric disability (other than PTSD) to include bipolar disorder, was granted by the RO in a January 2012 rating decision; thus, that issue is no longer on appeal.

The reopened claim of entitlement to service connection for a psychophysiologic gastrointestinal disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed August 1971 rating decision, the RO denied service connection for psychophysiologic gastrointestinal disability.  

2.  Evidence received subsequent to the August 1971 RO decision, when considered in conjunction with the record as a whole, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 



CONCLUSION OF LAW

Evidence received since the August 1971 RO decision that denied service connection for a psychophysiologic gastrointestinal disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims.  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In correspondence, dated in January 2011, VA informed the appellant of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, of the reasons for the prior denial, and of the criteria for assignment of an effective date and disability rating in the event of award of service connection.  

In Pelegrini v. Principi, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because complete VCAA notice in this case was not provided prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  The Board finds that the Veteran has not been prejudiced by the timing of the notice, as the Board, in the decision below, reopens the Veteran's claim.  In addition, as the Board is remanding the newly reopened claim, the RO will adjudicate that claim subsequent to having provided VCAA notice to the Veteran; thus, the Veteran is not prejudiced.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696; Fenstermacher v. Phila. Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair." Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007) 

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain prior to reopening the claim.  

The Board notes that the Veteran has not responded to VA requests for information and authorization to obtain records for B.W. Community Mental Health from 1986 to April 1993; W. Counseling in April 1983 in Sallisaw, Oklahoma; Washington Regional Hospital, and records pertaining to disability compensation from the Cherokee Nation.  Thus, the Board does not have a further duty to obtain any such records.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In addition, the record does not include records from VA medical centers in Fayetteville, Arkansas and Stillwater, Oklahoma, including from 1968 and 1969; a formal finding of unavailability is not associated with the claims file.  The Board finds that these records are not necessary to reopen the claim, and were relevant to the Veteran's claim for an acquired psychiatric disability, which had previously been remanded in the same decision as the issue currently before the Board. 

VA is not required to provide a medical examination to a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).

Legal criteria 
New and material evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection. 	The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, the Veteran was denied entitlement to service connection for a psychophysiologic gastrointestinal disability in August 1971; no appeal was taken within one year of notice of that determination. 


Evidence of record at time of last final denial

The Veteran's claim for entitlement to service connection was denied in August 1971; it is the last final denial.  The evidence of record at the time of the last final denial consisted of the Veteran's STRs and VA medical records.

The Veteran's July 1966 report of medical history for enlistment purposes reflects that he reported that he had had stomach, liver, or intestinal trouble.  The physician's summary and elaboration notes "indigestion - no X-rays taken - no history of [melena]."

A March 1967 STR reflects the Veteran reported the onset of stomach pain four days earlier.  It was noted that he had a history of ulcer disease before entry into the Army, but that this was never established by x-ray.  The report further reflects that since the Veteran's entry into the Army, he had occasional epigastric pain.  The impression was hyperacidity due to anxiety.  

The Veteran's May 1968 report of medical history reflects that he reported that he had had stomach, liver, or intestinal trouble.  The physician's summary and elaboration notes occasional stomach pains.  The report of medical examination dated in May 1968 reflects normal systems on clinical evaluation.

A June 1971 VA record reflects that the Veteran was hospitalized with a three-day history of epigastric pain, nausea and vomiting with some bright blood in vomitus.  The Veteran reported that he had previous attacks of less severity and that he has had "stomach trouble" since he was 10 years old.  The report reflects that upper GI series showed no abnormality.  The Veteran was discharged after three days with a diagnosis of psychophysiological gastro-intestinal reaction.

A July 1971 VA record reflects that the Veteran was hospitalized for approximately one week due to stomach complaints.  Laboratory tests, ECG, and x-rays were normal.  The Veteran was discharged with a diagnosis of psychophysiological gastro-intestinal reaction.   

The Veteran's claim was denied by the RO in August 1971 because there was no evidence of a gastrointestinal organic condition, the symptoms manifested pre-existed service, and the symptoms were shown to be associated with his personality abnormality with associated tension or anxiety.

Evidence of record since the last final denial

The evidence of record since the last final denial includes the Veteran's service personnel records, VA and private medical records, and RO rating decisions. 

The Veteran's service personnel records reflect that the Veteran received nonjudicial punishment (Article 15) for failure to obey an order, and absence without leave.  He also pled guilty at a special court martial to charges of absence without leave, assault, failure to obey an order, and resistance, flight, breach of arrest, and escape.  His application for a hardship discharge was denied in August 1966.  He was discharged under AR 635-212 in 1968.
 
Clinical records dated in 1985 reflect that the Veteran had a history of depression and attempted suicide.

Substance abuse center records dated in 2000 and 2001 reflect that the Veteran was diagnosed with schizoaffective disorder, depressed type, and was treated with medication.  

VA records dated from 2003 to 2006 reflect that the Veteran had a traumatic brain injury in 2001 (kicked in right orbital area and eye by horse), a traumatic brain injury in June 2003 (motorcycle accident) with associated right lower extremity weakness, right side carpal tunnel syndrome, cerebral meningioma, cerebral ventricular enlargement, and a diagnosis of bipolar disorder with depression.  They also reflect urinary complaints and a reported history of bowel obstructions, three surgeries to repair bowel re-section, and asthma.  A February 2005 VA record reflects that the Veteran had had four stomach surgeries.  

A July 2010 VA examination report reflects the opinion of the examiner that it is at least as likely as not that the Veteran's psychiatric disability is causally related to his military service.  

The claims file also includes a formal finding of unavailability of SSA records.  

A January 2010 RO rating decision granted service connection for mood disorder due to general medical condition.

Old and new evidence of record considered as a whole

As noted above, the Veteran's claim was previously finally denied on the basis that there was no evidence of a gastrointestinal organic condition, the symptoms manifested pre-existed service, and the symptoms were shown to be associated with his personality abnormality with associated tension or anxiety.  

Although the record still does not include competent credible evidence of a current gastrointestinal disability, it does reflect that it is at least as likely as not that the Veteran's psychiatric disability is causally related to his military service.  That opinion, taken in consideration with the June and July 1971 VA records, which reflect a diagnosis of psychophysiological gastro-intestinal reaction, raises a possibility of substantiating the Veteran's claim.  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  The Board finds that the evidence received since the last final denial is new and material and the claim is reopened.


ORDER

Since new and material evidence has been received to reopen the claim of entitlement to service connection for a psychophysiologic gastrointestinal disability, the claim is reopened, and the appeal is allowed to this extent.


REMAND

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for a psychophysiologic gastrointestinal disability may be granted on the merits, de novo.  The Board finds that adjudication by the RO is needed prior to appellate consideration of the reopened claim.  See Bernard v. Brown, 4 Vet. App. at 394 (where Board proceeds to merits of a claim that the RO has not previously considered, the Board must determine whether such action prejudices the Veteran); see also VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  The Board finds that the Veteran would be prejudiced by Board adjudication prior to RO adjudication; thus, a remand is warranted. 

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of entitlement to service connection for a psychophysiologic gastrointestinal disability de novo.  If the benefit sought is not granted, issue a statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


